Title: To James Madison from William Willis, 11 October 1803 (Abstract)
From: Willis, William
To: Madison, James


11 October 1803, Barcelona. “I have been … confin’d to my bed with a malady caus’d by the bad medecine given me last winter to destroy me.… I with difficulty write: but as the subject is very interesting to the U S I suffer a little pain to serve my Country.” Understands that France intends “to obtain the Floridas from Spain by which means they will gain an important Port between the Mississipi on the Coast, and the Coast of the other part of the U S,” rendering “our navigation out of that River difficult & dangerous.” “As spain sets little Value on the Floridas the United States can Certainly purchase them at a low rate but if France should once get them their demand would be Enormous there are many places in them so situated that fortifications may be erected so that the art of man could not take them by any other means than storming the garison.” Knows “to a Certainty from an authentic Source that those Colonies are an expence to Spain.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

